Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/339596 application originally filed April 04, 2019.
Amended claims 1-39, filed February 14, 2022, are pending and have been fully considered. Claims 27-39 are withdrawn from consideration due to being drawn to a nonelected invention.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-26 in the reply filed on February 14, 2022 is acknowledged.
Claims 27-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-26 are indefinite to the laundry list of processes (i.e. anaerobic bacterial fermentation into biogas or bio-methane, by alcoholic fermentation into bioethanol or ligno-ethanol, by gasification into pyrolysis gas, by carbonization into carbonization gas, by transesterification into bio-diesel, by Fischer- Tropsch synthesis into FT-fuel (FT-diesel, FT-gasoline, FT-kerosene, FT-methanol), by methanol synthesis into bio-methanol, by dimethyl ether synthesis into DME) to convert biomass because it is unclear to which actual process under the numerous conditions listed, will produce a converted biomass product.  Applicants have not clearly defined which condition(s) are defined to which process.  The present claims are intrinsically inconsistent and are unable to determine which process produced the conversion of biomass.  The present claims attempt to define the result to be achieved, but fails to indicate or clearly define the features necessary for achieving the claimed result.  Due to the numerous interpretations, the examiner has selected converting biomass through atmospheric carbon, by converting biomass into other energy carriers and biochar, in order to further compact prosecution.  Amending of the claims are highly recommended.
Regarding Claims 1-26, the phrases: “on the other hand”, “in such a way”,  and “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding 1-26, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is to be noted, due to all claims having “preferably” the examiner interpreted the claims upon a selection as close to the available prior art, to further compact prosecution.
Claims 2-26 (dependent claims), are indefinite to the various conditions that refer back to the processes listed in independent claim 1, due to claims 2-26 are unclear to which processes 
Regarding Claim 12, the term “this C-application” and “the C-containing” is insufficient antecedent basis for this limitation in the claim.
It is to be noted, claims 1-26 have numerous antecedent basis issues but cannot be determined or clearly stated at this time.  Until applicants have selected the “preferably” components stated in claims 1-26, antecedent basis cannot be clearly determined.  Amending of the claims are highly recommended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheiky et al. (US 2013/0025188) hereinafter “Cheiky”.
Regarding Claims 1-26
	Cheiky discloses a method for converting biomass, which contains atmospheric carbon, into other energy carriers and biochar ("biochar"), i.e. a chemically and physically stabilized carbon within the meaning of claim 1 of the present invention. The conversion takes place by means of a selective pyrolysis method, also referred to as biofractionation, which provides other energy carriers and is a conversion. Biochar is a biomass residue which is a chemically and physically stabilized residue of atmospheric carbon. The other energy carriers can in particular be converted into fuels. These are greenhouse-gas-reduced or even greenhouse-gas-negative since the biochar is provided for sequestration. (see (paragraphs [0002], [0003] and [0006]-[0009]; figure 5 of Cheiky)).
	Cheiky discloses in paragraph 0062, as depicted in FIG. 4, volatile gas streams are passed through a separation process 480 after emerging directly from the biofractionation process 420 or catalytic conversion process 470. The separation process 480 may include condensation of the gas streams and removal of water, carbon monoxide, carbon dioxide, methane and light 
	Cheiky discloses in paragraph 0063, the co-blending fuels can include, but are not limited to, gasoline, diesel, jet fuel, methanol, ethanol, propanol, butanol, butanediol, isobutanol, and vegetable oil. A co-blending fuel can also include any products from a fluidized catalytic cracking process, such as light naphtha, heavy naphtha, light cycle oil, heavy cycle oil, and kerosene. In some embodiments, additives may be added to the fuel or fuel blends. Such additives may include without limitation: detergents, combustion improvers, cetane improvers, emulsifiers, ouiinxidauts, antifoam agents, corrosion inhibitors, wax crystal modifiers, distillate flow improvers, lubricity agents, icing inhibitors and antistatic agents.
	Cheiky discloses in paragraph 0067, with further reference to FIG. 5, the BMF char 425 obtained from the biomass biofractionation step 420 can be sequestered in three ways, including (i) storage in underground storage formations as sequestered compound 434, (ii) sequestered by simple mixing with compost to yield product 433, or (iii) used as a soil additive 439. In all cases, the residence time for the sequestration is expected to be at least thousands of years.  In another embodiment, carbon dioxide can be sequestered by injection in supercritical form into oil wells. One embodiment for carbon sequestration using a soil addition entails simple dispersal of BMF char onto soil. Sequestered product 433 can produce considerable amounts of methane and carbon dioxide due to the decomposition of the compost material. Sequestered products 434, 439 do not produce methane or carbon dioxide, whereas sequestered product 439 can be used to enhance soil growth.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LATOSHA D. HINES
Primary Examiner
Art Unit 1771



/Latosha Hines/Primary Examiner, Art Unit 1771